14‐1454 
        Hahn v. Bank of America N.A. 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

 
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 4th day of June, two thousand fifteen. 
                                          
        PRESENT:  ROBERT D. SACK, 
                     RICHARD C. WESLEY, 
                     PETER W. HALL, 
                                  Circuit Judges. 
        ____________________________________________ 
         
        LORI HAHN, 
         
                                  Plaintiff‐Appellant, 
         
                     ‐v.‐                                  No. 14‐1454 
         
        BANK OF AMERICA N.A., 
         
                                  Defendant‐Appellee, 
         
        MARIA LOCCISANO, 
         
                                  Defendant. 
         

                                                             1
____________________________________________  
 
For Plaintiff‐Appellant:            Eric M. Baum, Eisenberg & Baum, LLP, 
                                    New York, NY. 
 
For Defendant‐Appellee:             Alice A. Kokodis, Edwards Wildman 
                                    Palmer LLP, Boston, MA. 
 
 
      Appeal from the United States District Court for the Southern District of 
New York (Freeman, M.J.). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is AFFIRMED. 

      Plaintiff Lori Hahn brought suit against her former employer, Bank of 

America (“BOA” or the “Bank”), under both Title VII of the Civil Rights Act of 

1964, 42 U.S.C. § 2000e, et seq., and the New York State Human Rights Law 

(“NYSHRL”), N.Y. Exec. Law § 290, et seq., claiming the Bank discriminated 

against her on the basis of her national origin, created a hostile work 

environment, and retaliated against her for her complaints to the Bank’s human 

resources department.  Following discovery, BOA moved for summary judgment 

and Hahn voluntarily dismissed her discrimination claim.  In its March 31, 2014, 

Memorandum and Opinion, the magistrate judge granted summary judgment 

for BOA on Hahn’s retaliation and hostile work environment claims.  Hahn 



                                          2
appeals that decision.  We affirm for reasons stated by the magistrate judge in 

her Memorandum and Opinion. 

      We have considered all of Hahn’s arguments and find them to be without 

merit.  Accordingly, we AFFIRM the judgment.  

                          
                                      FOR THE COURT: 
                                      Catherine O’Hagan Wolfe, Clerk 
 
                                        




                                           3